TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00236-CR



                                  Kevin Todd Hardin, Appellant

                                                   v.

                                    The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
          NO. 41725, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was due on October 3, 2014. Counsel for appellant

has now filed a motion for extension of time requesting an additional 92 days to file appellant’s

brief. We grant the motion for extension of time and order appellant to file a brief no later than

January 5, 2015. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

                It is so ordered this 8th day of October, 2014.



Before Justices Puryear, Pemberton, and Field